UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6103



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JESSIE MANUEL RIVERA,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
District Judge. (CR-02-68; CA-03-113-4)


Submitted: April 29, 2004                      Decided:   May 5, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jessie Manuel Rivera, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jessie Manuel Rivera seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).     An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Rivera has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 2 -